      Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 1 of 22



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JO ANNE PEPITONE,                             CIVIL ACTION
               Plaintiff,

             v.

TOWNSHIP OF LOWER MERION and                  NO.   19-1447
MICHAEL J. MCGRATH,
               Defendants.


                               MEMORANDUM

Joyner, J.                                          August     10, 2020

     Presently before the Court is Defendants’ Partial Motion to

Dismiss Plaintiff’s Third Amended Complaint Pursuant to F.R.C.P.

12(b)(6).    For the reasons which follow, the Motion will be

granted.

                          Factual Background

     Plaintiff Jo Anne Pepitone, a police sergeant in Lower

Merion, Pennsylvania, brings claims for violations of Title VII

of the Civil Rights Act of 1964, as amended by the Civil Rights

Act of 1991, 42 U.S.C. § 2000(e), et seq.; the Pennsylvania

Human Relations Act, 43 P.S. § 951, et seq.; and the First and

Fourteenth Amendments under 42 U.S.C. § 1983 for retaliation and

sexual harassment and discrimination.       (Pl. Third Amended

Complaint, Doc. No. 20¶¶1, 6, 11-12.)       Now facing Plaintiff’s

Third Amended Complaint (“TAC”), Defendants Township of Lower

Merion (“LM”) and police superintendent Michael J. McGrath, sued

                                    1
      Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 2 of 22



in his individual capacity, move to dismiss Counts IV and V,

which encompass Plaintiff’s § 1983 claims.        (Defs. Partial

Motion to Dismiss Plaintiff’s Third Amended Complaint Pursuant

to F.R.C.P. 12(b)(6), Doc. No. 22 at 1; Doc. No. 20 ¶8.)

     Plaintiff alleges that, during her tenure with LM, “there

have been numerous sexually charged rumors circulating

throughout the police department . . . . [that] have contributed

to creating a sexually hostile and gender discriminatory hostile

work environment,” (Doc. No. 20 ¶15), including rumors that

Plaintiff had “sexual relationships with her supervisors and

members of neighboring police departments,” (id. ¶16), and “was

promoted because of a sexual relationship . . . with her

supervisor . . . .”, (id. ¶19).      Plaintiff alleges that, when

she spoke with LM employees about the rumors, she “was told

‘that is how this place works.’”        (Id. ¶18(s).)   She argues that

Defendants have condoned or ignored the rumors, (id. ¶17), and

that Defendants were, or should have been, aware of the alleged

discriminatory culture, (id. ¶¶17, 22).        In addition, Plaintiff

avers that LM launched a discriminatory investigation into

whether she was having an inappropriate relationship with

another officer, (id. ¶18(g), (n)), and that, “[s]hortly

thereafter,” LM transferred Plaintiff to a “less senior and less

prestigious” platoon, (id. ¶18(p)), despite that Plaintiff was

told that “she had done nothing wrong, this was not a discipline

                                    2
      Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 3 of 22



matter and there were no policy violations,” (id. ¶18(o)).

Plaintiff argues that her reassignment was punitive because

other officers have “had their platoon assignments changed . . .

[as a result of] performance deficiencies . . . .”          (Id.

¶18(q).)   In contrast, Plaintiff alleges that LM did not

discipline a male officer for having a relationship with a

female subordinate.     (Id. ¶18(e).)

     On April 3, 2018, Plaintiff alleges that she “emailed a

sexual harassment, discrimination and retaliation complaint to

McGrath, LM Manager Ernie McNeely and LM HR Manager Beth

Lilick.”   (Id. ¶23.)    Plaintiff reports that soon thereafter, on

April 23, 2018, she “received her first negative evaluation in

her 10 years at LM.”     (Id. ¶26.)       In support of her argument

that the negative evaluation was retaliation for her April

complaint, Plaintiff argues that her “evaluation period ended

February 23, 2018 . . . .”, (id. ¶26), and that she received

this evaluation “much later than Pepitone typically received her

yearly evaluations,” (id. ¶26).       Then, on May 5, 2018, Plaintiff

states that she filed a retaliation and sexual harassment

complaint with the EEOC.     (Id. ¶31.)       Plaintiff reports that LM

then investigated the claims underlying her April complaint.

(Id. ¶32-33.)   On October 25, 2018, Plaintiff avers that she met

with McGrath and LM’s Manager, Assistant Manager, and Director

of HR to discuss the results of LM’s investigation into her

                                      3
      Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 4 of 22



April complaint.    (Id. ¶35.)    During this meeting, Plaintiff

states that LM reported that six people would face disciplinary

action for violating LM policy and told her that LM would

“implement a no fraternization policy” and “look into advanced

harassment/workplace training.”      (Id. ¶¶32-37, 41.)      During this

same meeting, Plaintiff also asserts that McGrath told her that

“she was being placed on a performance improvement plan . . . .”

(Id. ¶38.)    Plaintiff states that, to her knowledge, LM has not

disciplined the six employees or instituted advanced harassment

or workplace training.    (Id. ¶41.)

     Plaintiff seeks compensatory damages, attorney fees, costs,

interest, and injunctive and declaratory relief, as well as

punitive damages against McGrath.       (Id. ¶¶1, 79, 83.)

                               Discussion

                             Jurisdiction

     Subject-matter jurisdiction is proper under 28 U.S.C. §§

1331 and 1343(a).    28 U.S.C. §§ 1331, 1343(a).       (See also Doc.

No. 20 ¶2.)   This Court has personal jurisdiction over

Defendants, as Defendants have consented to personal

jurisdiction by litigating the merits without contesting

personal jurisdiction.    In re Asbestos Prod. Liab. Litig. (No.

VI), 921 F.3d 98, 105 (3d Cir. 2019).




                                    4
      Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 5 of 22



                            Legal Standards

     Under Fed. R. Civ. P. 12(b)(6), “[t]he Court may grant a

motion to dismiss for failure to state a claim upon which relief

can be granted . . . if, ‘accepting all well-pleaded allegations

in the complaint as true, and viewing them in the light most

favorable to the plaintiff, plaintiff is not entitled to

relief.’”   Ballentine v. United States, 486 F.3d 806, 810 (3d

Cir. 2007).   In determining motions to dismiss for failure to

state a claim, Courts should consider only “the complaint,

exhibits attached to the complaint, matters of public record, as

well as undisputedly authentic documents if the complainant’s

claims are based upon these documents.”        Mayer v. Belichick, 605

F.3d 223, 230 (3d Cir. 2010).      See also Witasick v. Minnesota

Mut. Life Ins. Co., 803 F.3d 184, 192 (3d Cir. 2015).          To

survive a motion to dismiss under Rule 12(b)(6), the complaint

must contain sufficient factual matter accepted as true “to

state a claim that is plausible on its face.”         Ashcroft v.

Iqbal, 556 U.S. 662, 697 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).       Courts are to take as true

all of the factual allegations in the complaint and the

reasonable inferences that can be drawn from those facts.

Witasick, 803 F.3d at 192; Ethypharm S.A. Fr. v. Abbott

Laboratories, 707 F.3d 223, 225 n.1 (3d Cir. 2013).          Lastly,

Courts should disregard “legal conclusions and ‘[t]hreadbare

                                    5
      Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 6 of 22



recitals of the elements of a cause of action, supported by mere

conclusory statements . . . .”      Ethypharm, 707 F.3d at 231 n.14.

Additionally, Fed. R. Civ. P. 8(a)(2) mandates that “[a]

pleading that states a claim for relief must contain . . . . a

short and plain statement of the claim showing that the pleader

is entitled to relief . . . .”      Id.   See also Rosh v. Gold

Standard Café at Penn, Inc., 2016 WL 7375014, at *2 (E.D. Pa.

Dec. 19, 2016).

 Count IV - Claims Under § 1983 and the Equal Protection Clause
  of the Fourteenth Amendment Against Defendants LM and McGrath

     At the outset, we emphasize a few underlying principles.

Municipalities are not liable simply due to an injury inflicted

by one of their employees, Monell v. Dep’t of Soc. Servs. of

City of New York, 436 U.S. 658, 694 (1978), and municipalities

have no immunity of their own, Owen v. City of Indep., Mo., 445

U.S. 622, 638 (1980).    See also Connick v. Thompson, 563 U.S.

51, 60 (2011).    State executive officials receive qualified

immunity for conduct that “does not violate clearly established

statutory or constitutional rights of which a reasonable person

would have known.”    Harlow v. Fitzgerald, 457 U.S. 800, 807, 818

(1982).   See also Mann v. Palmerton Area Sch. Dist., 872 F.3d

165, 170, 172 (3d Cir. 2017), as amended (Sept. 22, 2017).

Additionally, a plaintiff must allege a discriminatory purpose

in order to succeed on a Fourteenth Amendment Equal Protection


                                    6
      Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 7 of 22



Clause claim.   Tucker v. Sch. Dist. of Philadelphia, 2019 WL

3802066, at *5 (E.D. Pa. Aug. 13, 2019).        We also note that we

previously dismissed Plaintiff’s Fourteenth Amendment claims in

her First Amended Complaint under Rule 12(b)(6).         See Pepitone

v. Twp. of Lower Merion, 2019 WL 7020142, at *5 (E.D. Pa. Dec.

19, 2019).

I.   Claims against Defendant LM

     Plaintiff argues that LM faces liability for failing to

train its employees, (Doc. No. 20 ¶¶50-51), and because its

employees acted pursuant to its unconstitutional law, custom, or

policy, (Plaintiff’s Response to Defendants’ Partial Motion to

Dismiss Her Second Amended Complaint, Doc. No. 23 at 12-13).

       a. Liability Arising from a Law, Custom, or Policy

     As we articulated in our previous opinion, local

governments may be liable under § 1983 when execution of the

entity’s law, custom, or policy inflicts a cognizable injury.

Connick, 563 U.S. at 60; Monell, 436 U.S. at 694; Mann, 872 F.3d

at 174; Pepitone, 2019 WL 7020142, at *5.        Specifically, a local

government is liable under § 1983 when: (1) its employee’s

conduct was pursuant to the locality’s law, custom, or policy;

(2) its employee’s conduct was unconstitutional or violative of

a right under a federal statute; and (3) that law, custom, or

policy was unconstitutional or otherwise violative of a right

under a federal statute.     Monell, 436 U.S. at 690-91, 694;

                                    7
      Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 8 of 22



Pepitone, 2019 WL 7020142, at *6.       A law, custom, or policy need

not be written or formal.     See Monell, 436 U.S. at 690-91.          As

the Supreme Court explained, a municipality’s law, custom, or

policy “includes the decisions of a government’s lawmakers, the

acts of its policymaking officials, and practices so persistent

and widespread as to practically have the force of law.”

Connick, 563 U.S. at 61.     Before discovery, the plaintiff need

not “plead with special particularity the exact policies and

practices that were in place . . . and explain exactly how these

precisely alleged policies caused or contributed to [an

individual’s] injuries.”     McIntyre v. Cty. of Delaware, 2019 WL

3934914, at *5 (E.D. Pa. Aug. 19, 2019) (internal quotations

omitted).   See also Pepitone, 2019 WL 7020142, at *6.         However,

as we emphasized in our previous opinion, a “[m]ere assertion of

an entitlement to relief, without some factual ‘showing,’ is

insufficient under Fed. R. Civ. P. 8(a)(2).”        McTernan v. City

of York, PA, 564 F.3d 636, 658 (3d Cir. 2009).         See also

Pepitone, 2019 WL 7020142, at *6–7.       In our prior opinion, we

relied on recent precedent where the Court declined to find a

custom under § 1983 because the plaintiff did not show that the

alleged law, custom, or policy was “persistent and widespread

beyond the standalone harm that he alleges he suffered.”           Tejada

v. Corr. Officer Dale of Lehigh Cty. Prison, 2018 WL 3688917, at

*6 (E.D. Pa. Aug. 3, 2018).     See also Pepitone, 2019 WL 7020142,

                                    8
         Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 9 of 22



at *6.     We then held that Plaintiff did not allege sufficient

facts to support a law, custom, or policy of gender

discrimination.      Pepitone, 2019 WL 7020142, at *6–7.         In the TAC

at issue now, Plaintiff has failed to add any factual

allegations that could plausibly establish a law, custom, or

policy; instead, she has only added legal conclusions devoid of

facts.     (See Doc. No. 20.)     Because Plaintiff has not added

anything substantial to support her claim that LM is liable for

its employees acting pursuant to an unconstitutional law,

custom, or policy, we grant Defendant’s Motion as to this claim.

          b. Liability Arising from Failure to Train Employees

       Additionally, Plaintiff argues that “the sexually harassing

and gender demeaning conduct against females, including her, has

been rampant throughout the police department for years, and the

police department’s Command Staff . . . has known about the

conduct, failed to remedy it, turned a blind eye and . . .

allowed these customs and practices of the police department to

be so common that they have the force of law.”            (Doc. No. 23 at

13.)    She alleges that “[i]t is the custom, practice or policy

of LM to . . . encourage and allow gender discriminatory and

sexually harassing behavior by refusing to discipline those who

engage in such conduct and failing to conduct effective training

on bias, gender discrimination, sexual harassment, reporting and

investigating claims of gender discrimination or sexual

                                       9
     Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 10 of 22



harassment.”   (Doc. No. 20 ¶47.)       We understand her TAC to

assert a claim that LM is liable for failing to train its

employees.

     At the outset, we note that failure to train claims are

difficult to establish, as “proving that a municipality itself

actually caused a constitutional violation by failing to train

the offending employee presents difficult problems of proof, and

we must adhere to a stringent standard of fault, lest municipal

liability under § 1983 collapse into respondeat superior.”

Connick, 563 U.S. at 70 (internal quotations omitted).          In order

to establish a failure to train claim, the plaintiff must show

that the locality’s failure to train its employees meets the

“stringent” standard of “deliberate indifference” to the

plaintiff’s rights.   Id. at 61 (internal quotations omitted).

In order to establish deliberate indifference, the plaintiff

generally must show that the municipality had “actual or

constructive notice” of a “particular omission” in its training

that causes its employees to inflict cognizable harm.          Id.     If

the city had notice, then the city has effectively

“‘deliberately chosen a training program that will cause

violations of constitutional rights.’”        Mann, 872 F.3d at 175

(quoting Connick, 563 U.S. at 62).        Generally, to establish

notice, the plaintiff must show “a pattern of similar

constitutional violations by untrained employees . . . .”

                                   10
     Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 11 of 22



Connick, 563 U.S. at 61–62.     However, in rare circumstances, a

single violation can suffice.     Id. at 63.    While Plaintiff does

not explicitly state which theory, or both, her failure to train

claim rests on, (Doc. Nos. 20, 23), her TAC appears to indicate

that her theory of liability arises from repeated instances of

employee misconduct, so we treat her failure to train claim as

one based on a pattern of similar unconstitutional conduct.

(See Doc. No. 20 ¶¶47, 50-51.)

     In her TAC, Plaintiff points to two prior lawsuits

ostensibly brought against LM and McGrath.        (Id. ¶58.)    As we

observed in our previous opinion, Plaintiff began her instant

lawsuit in 2019, over twenty years after the complaint in Regan

was filed and approximately seventeen years after the Tucker

complaint was filed.    Pepitone, 2019 WL 7020142, at *7; Tucker

v. LMPD, et al., E.D. Pa. No. 02-1561; Regan v. Twp. of Lower

Merion, 36 F. Supp. 2d 245 (E.D. Pa. 1999).        Plaintiff does not

appear to explicitly argue that these prior lawsuits put LM on

notice that the training in place at that time was deficient in

a way that could establish deliberate indifference under a

failure to train theory.    However, even assuming that those

lawsuits could have provided notice that LM’s training program

was deficient seventeen years ago, Plaintiff’s TAC contains no

indication that conduct or deficiencies in LM’s training

seventeen years ago could, without more, put LM on notice of

                                   11
      Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 12 of 22



deficiencies in its current training program.         (See Doc. No. 20

¶¶36-37.)    Further, Plaintiff’s own experiences are insufficient

alone to establish a pattern of conduct because it appears from

Plaintiff’s TAC that the harassment against her stopped after

she emailed her April complaint to LM.         (Id. ¶¶23-41; Doc. No.

23 at 13.)   Thus, Plaintiff has not sufficiently alleged a

pattern of similar conduct or that harassment occurred after LM

had notice of the alleged harassment.         Because Plaintiff has not

shown “the functional equivalent of a decision by the city

itself to violate the Constitution,” Connick, 563 U.S. at 72

(internal quotations omitted), her TAC does not indicate the

deliberate indifference required for failure to train claims.

Accordingly, we grant Defendants’ Motion as to Plaintiff’s §

1983 claim against LM for failure to train.

II.   Claims Against Defendant McGrath

      Plaintiff brings § 1983 claims against McGrath in his

personal capacity for “supervisory and individual liability” for

violations of the Fourteenth Amendment’s Equal Protection

Clause.   (Doc. No. 23 at 9.     See also Doc. No. 20 ¶¶77-78.)

Plaintiff asserts that McGrath is liable because he

“participated in violating her rights, directed others to do so

or as the top ranking police officer in the Township’s police

department he had knowledge or [sic] and acquiesced in the

violation of Pepitone’s rights.”         (Doc. No. 23 at 9.)    She also

                                    12
     Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 13 of 22



argues that McGrath is liable because, “with deliberate

indifference to the consequences, [he] established and

maintained a policy, custom or practice which directly caused

the constitutional harm to Pepitone.”        (Id.)

     We first address the merits of Plaintiff’s claims.          As we

explained in our previous opinion, to succeed on a § 1983

supervisory liability claim, there must be “either a supervisor-

subordinate relationship or a state law duty to control the

actions of the primary actor.”     Jankowski v. Lellock, 649 F.

App’x 184, 187 (3d Cir. 2016).     See also Pepitone, 2019 WL

7020142, at *8-9.   First, supervisory liability arises when the

defendant supervisor “participated in violating the plaintiff’s

rights, directed others to violate them, or, as the person in

charge, had knowledge of and acquiesced in his subordinates’

violations.”   Jones v. Pi Kappa Alpha Int’l Fraternity, Inc.,

765 F. App’x 802, 810 (3d Cir. 2019) (internal quotations

omitted).   See also Jankowski, 649 F. App’x at 187.        However,

the Third Circuit has expressed doubt about whether the

“knowledge and acquiescence” theory of liability has survived

Iqbal.   Jones, 765 F. App’x at 810; Williams v. Papi, 714 F.

App’x 128, 133 (3d Cir. 2017); Jankowski, 649 F. App’x at 187.

Crucially, the supervisor must have personally participated in

the conduct at issue, and mere knowledge is insufficient to

establish supervisory liability.        Jones, 765 F. App’x at 810;

                                   13
     Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 14 of 22



Williams, 714 F. App’x at 133.     Second, supervisory liability

also exists when the defendant is a policymaker who, “with

deliberate indifference to the consequences, established and

maintained a policy, practice or custom which directly caused

[the plaintiff’s] constitutional harm.”       Jones, 765 F. App’x at

810 (alterations in original) (internal quotations omitted).

       a. Whether McGrath Participated in Violating Plaintiff’s
          Rights, Directed Others to Violate Her Rights, or Had
          Knowledge of or Acquiesced in Subordinates’ Violations

     We previously found that Plaintiff failed to put forth

sufficient facts showing that McGrath participated in violating

Plaintiff’s rights, directed others to violate her rights, or

had knowledge of or acquiesced in the alleged violations by his

subordinates.   Pepitone, 2019 WL 7020142, at *8-9.        In her TAC,

Plaintiff has not set forth any additional facts indicating that

McGrath participated in harassing her or directed others to

violate her rights.   (See Doc. No. 20; Doc. No. 23 at 11.)

Additionally, even if the knowledge and acquiescence theory

still exists, Plaintiff cannot establish liability under this

theory because she has not asserted any additional relevant

facts in support.   (See Doc. Nos. 20, 23.)       Thus, to the extent

that Plaintiff makes any claim that McGrath personally

participated in violating her Fourteenth Amendment rights,

directed others to engage in conduct unconstitutional under the



                                   14
     Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 15 of 22



Fourteenth Amendment, or had knowledge of or acquiesced in such

conduct, we grant Defendants’ Motion.

       b. Policymaker Liability

     Plaintiff has not added any facts that would suggest a

widespread practice amounting to a law, custom, or policy,

rather than events unique to Plaintiff.       (See Doc. No. 20.)       On

these grounds, we again deny her claim against McGrath for

liability as a policymaker who established an unconstitutional

law, custom, or policy.

       c. Retaliation under the Fourteenth Amendment

     Plaintiff contends that McGrath retaliated against her in

violation of the Fourteenth Amendment for her complaints about

discrimination.   (Doc. No. 23 at 11.)      However, as we explained

in our prior opinion, retaliation does not implicate the

Fourteenth Amendment’s Equal Protection Clause in this

jurisdiction.   Oras v. City of Jersey City, 328 F. App’x 772,

775 (3d Cir. 2009); Thomas v. Independence Twp., 463 F.3d 285,

298 n.6 (3d Cir. 2006); Brennan v. City of Philadelphia, 2018 WL

4566134, at *6 (E.D. Pa. Sept. 21, 2018).       See also Pepitone,

2019 WL 7020142, at *7.    Thus, we grant Defendants’ Motion as to

Plaintiff’s claim against McGrath for retaliation under the

Fourteenth Amendment.




                                   15
      Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 16 of 22



 Count V – § 1983 Claim for First Amendment Retaliation Against
                    Defendants LM and McGrath

     Plaintiff contends that her April and May complaints about

gender discrimination and sexual harassment at LM are matters of

public concern and that, as a result of her complaints,

Defendants issued Plaintiff a performance improvement plan and a

negative performance evaluation.          (Doc. No. 20 ¶82.)   In their

Motion, Defendants contend that Plaintiff’s April complaint to

McGrath, LM Manager, and LM HR Manager is a matter of private

concern, not public concern, and, thus, cannot serve as the

basis for a First Amendment retaliation claim.          (Doc. No. 22 at

16-17.   See also Doc. No. 20 ¶23.) 1

     We apply the framework for public employee speech because

Plaintiff and Defendants both represent that Plaintiff is a

public employee for purposes of her First Amendment retaliation

claim.   (Doc. No. 22 at 17-19; Doc. No. 23 at 14).          See also

Falco v. Zimmer, 767 F. App’x 288, 299 (3d Cir. 2019).            In order

to a establish a claim for First Amendment retaliation, “a

public employee must show that (1) his [activity] is protected

by the First Amendment and (2) the [activity] was a substantial

or motivating factor in the alleged retaliatory action, which,



1 Defendants do not appear to address in their Motion or Reply Plaintiff’s

claim of retaliation for her May complaint. (See Doc. No. 22; Reply Brief in
Support of Defendants’ Partial Motion to Dismiss Plaintiff’s Third Amended
Complaint Pursuant to F.R.C.P. 12(b)(6), Doc. No. 24.) Thus, our First
Amendment retaliation analysis is limited to Plaintiff’s April complaint.

                                     16
     Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 17 of 22



if both are proved, shifts the burden to the employer to prove

that (3) the same action would have been taken even if the

[activity] had not occurred.”     Falco, 767 F. App’x at 299

(alteration in original) (internal quotations omitted).

I.   Whether the First Amendment Protects Plaintiff’s Activity

     In order to establish the first factor – that the First

Amendment protects the activity in question – Plaintiff must

show that: “(1) in making it, the employee spoke as a citizen[;]

(2) the statement involved a matter of public concern[;] and (3)

the government employer did not have an adequate justification

for treating the employee differently from any other member of

the general public as a result of the statement he made.”

Falco, 767 F. App’x at 300 (alterations in original) (internal

quotations omitted).    See also Borough of Duryea, Pa. v.

Guarnieri, 564 U.S. 379, 398 (2011).      Even if an employee speaks

as a citizen on a matter of public concern, the Court must weigh

the employee’s First Amendment interest against the public

employer’s interest in efficiency.      Guarnieri, 564 U.S. 379, 386

(2011); Middleton v. Deblasis, 844 F. Supp. 2d 556, 564 n.4

(E.D. Pa. 2011).

       a. Whether Plaintiff’s Statement Involved a Matter of
          Public Concern

     Defendants contend that Plaintiff’s April complaint

“involved a petition about matters of purely private concern:


                                   17
      Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 18 of 22



discrimination and retaliation against Plaintiff,” (Doc. No. 22

at 18), and was merely about personal grievances inflicted by

coworkers, (id. at 17-18).

      A public employee’s activity regarding issues of public

concern is protected by the First Amendment, but speech and

petitions about issues of private concern are unprotected. 2

Falco, 767 F. App’x at 302; Middleton, 844 F. Supp. 2d at 565.

Courts in this jurisdiction have considered a litany of factors

when deciding whether a public employee’s speech or petition

constitutes a matter of public concern and “have carefully

resisted the temptation to adopt controlling distinctions as to

whether a public employee’s speech is speech of a public

concern.”    Fryer v. Noecker, 34 F. App’x 852, 853–54 (3d Cir.

2002) (internal quotations omitted).         Importantly, Courts

consider the petition’s “content, form, and context” in

determining whether the petition relates “to any matter of

political, social, or other concern to the community, or when it

is a subject of legitimate news interest . . . .”            Falco, 767 F.

App’x at 302 (internal quotations omitted).           See also Guarnieri,

564 U.S. at 398; Fender v. Delaware Div. of Revenue, 628 F.



2 Defendants argue that Plaintiff’s claims arise under the First Amendment’s

Petition Clause, and Plaintiff does not dispute this. (Id. at 18; Doc. No.
23 at 14-15.) Though Courts should not assume that the First Amendment’s
Petition Clause and Speech Clause are always equivalent, the Speech Clause’s
public concern requirement applies to claims under the Petition Clause.
Guarnieri, 564 U.S. at 388-89, 398; Middleton, 844 F. Supp. 2d at 565.

                                     18
     Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 19 of 22



App’x 95, 97 (3d Cir. 2015); Middleton, 844 F. Supp. 2d at 565.

Activity is not of public concern if it pertains only to

“mundane employment grievances.”        Falco, 767 F. App’x at 302

(internal quotations omitted).     See also Fender, 628 F. App’x at

98; Middleton, 844 F. Supp. 2d at 565.        Courts should not

“cherry pick something that may impact the public while ignoring

[its] manner and context . . . .”        Falco, 767 F. App’x at 302–03

(alteration in original) (internal quotations omitted).          If

activity concerning only the employee’s personal matters

“brush[es] ever so gently against a matter of public concern by

virtue of that employee’s public employment, then that speech is

merely a personal grievance.”     Id. (internal quotations

omitted).   However, “matters are not disqualified from being

matters of public concern simply because they touch on

individuals and their desires.”      Fryer, 34 F. App’x at 853.

     When evaluating First Amendment retaliation claims under §

1983 stemming from instances of harassment, an important factor

is whether the underlying alleged harassment was committed by

someone acting in a supervisory position over the employee.

Zelinski v. Pennsylvania State Police, 108 F. App’x 700, 703 (3d

Cir. 2004).   Rather than requiring a formal supervisory role,

the Court should ask: “1) whether the defendant could alter the

plaintiff’s workload, and 2) whether the plaintiff would face



                                   19
     Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 20 of 22



charges of insubordination for failure to obey the defendant’s

order.”   Id. at 708.

     Further, when adjudicating instances where a public

employee’s speech consisted of reporting harassment towards the

employee, Courts focus on whether the complaints merely

addressed grievances personal to the speaker or whether the

complaints encompassed broader concerns.       Fender, 628 F. App’x

at 97–98; Goodall-Gaillard v. N.J. Dep’t of Corr., 625 F. App’x

123, 125-27 (3d Cir. 2015); Goodall-Gaillard v. New Jersey Dep’t

of Corr., 2014 WL 2872086, at *28–29 (D.N.J. June 24, 2014),

aff’d sub nom. 625 F. App’x 123 (3d Cir. 2015).        While not

dispositive, Courts consider whether the alleged conduct

pertains to the performance of elected officials.         Zelinski, 108

F. App’x at 708; Middleton, 844 F. Supp. 2d at 564.

     In Zelinski, a public employee complained to a supervisor

that another employee without supervisory control over her

sexually harassed her, and the supervisor then allegedly

retaliated against the employee due to her complaint.          Zelinski,

108 F. App’x at 702, 708.     Importantly, the employee did not

allege sexual harassment by someone with supervisory control

over her, and neither the alleged harasser nor the supervisor

“work[ed] directly under any elected official.”        Id. at 708.

Accordingly, the Third Circuit held that the employee’s

activities “do not appear relevant to the electorate’s

                                   20
     Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 21 of 22



evaluation of the performance of the office of any elected

official,” id., and that the employee’s complaint had “little or

no instrumental value to the community in enabling self-

governance . . . and thus does not appear to have addressed a

matter of sufficient public concern to warrant First Amendment

protection,” id. (internal quotations omitted.)

     Here, Defendants contend that Plaintiff’s retaliation claim

stems from alleged sexual harassment committed by Plaintiff’s

coworkers.   (Doc. No. 22 at 17.)       While Plaintiff’s TAC contains

several allegations of sexual harassment, it does not appear to

indicate whether any of the alleged harassers exercised

supervisory control over Plaintiff.       (Doc. No. 20.)

Additionally, although not dispositive, Plaintiff’s TAC appears

to contain no indication that the sexual harassment reflected on

the conduct of any elected official.       (Id.)   Thus, Plaintiff’s

April complaint is analogous to Zelinski and likewise has

“little or no instrumental value to the community in enabling

self-governance . . . .”    Zelinski, 108 F. App’x at 708

(internal quotations omitted).     Accordingly, even drawing

reasonable inferences in Plaintiff’s favor, we find that

Plaintiff has not sufficiently alleged that her April complaint

was a matter of public concern.      Thus, we grant Defendants’

Motion as to Count V on her April complaint.



                                   21
     Case 2:19-cv-01447-JCJ Document 25 Filed 08/10/20 Page 22 of 22



                              Conclusion

     For all of the foregoing reasons, we grant Defendants’

Partial Motion to Dismiss Plaintiff’s Third Amended Complaint

Pursuant to F.R.C.P. 12(b)(6).     An Order follows.




                                   22
